Ewing, C.
This was a proceeding to enjoin the collection of taxes for 1881, levied on the real estate described in the petition. The circurt court made a decree in accordance with the prayer of the petition. The defendant appealed to the St. Louis court of appeals where the judgment of the circuit court was affirmed. The defendant then appealed to this court.'
The plaintiff was incorporated by an act of the legisture of the twelfth of February, 1864, “for the purpose of educating children in gymnastics and the elementary *34branches of education,” and provides for holding property, personal and real, which shall be exempt from taxation “as long as said property is used only for the purposes of education, provided, the value thereof does not exceed fifty thousand dollars,” and “said stock not to pay interest or dividends.” The-tax bill was for state, city, and school taxes for 1881, and the bill was levied upon the real and personal property of the plaintiff, worth less than $50,000, in St. Louis, where plaintiff carries on a school according to its charter. The personal property owned by plaintiff is devoted wholly to the conduct and purposes of said school. Upon the real estate, plaintiff has erected a two story brick building, paying for about one-half thereof, out of money arising from subscriptions issued pursuant to the charter, as also some other means ; and the other half remaining a debt of the society. The entire second floor and a large portion of the first floor of the building, are used and occupied in the conduct of the school, and the two -corner rooms on the first floor are let by plaintiffs at a monthly rental paid to it. This monthly rental is used by plaintiff in defraying the legitimate expenses of conducting the school, paying salaries of teachers, so far as this expense is not met by the voluntary contributions of the members, keeping building in repair and in paying debts of the association incurred in the building, of which last, to-wit: building debt, there - remains unpaid $6,000, which is a lien on the building.
These are the facts. We are of opinion that the court of appeals (12 Mo. App. 342), covered the whole controversy and.decided correctly, and we adopt their opinion, and affirm their judgment.
Martin, 0., concurs ; LeArmond, C., dissents.